Citation Nr: 0206389	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
testicular mass, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.

These matters come before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed June 1970 rating decision, the RO denied 
service connection for bilateral hearing loss.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1970 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's bilateral hearing loss 
claim.

4.  The veteran's bilateral hearing loss is not related to an 
incident of his active military service.

5.  In an unappealed January 1995 rating decision, the RO 
denied service connection for a testicular mass.

6.  The evidence associated with the claims file subsequent 
to the RO's January 1995 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's June 1970 decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  The evidence received subsequent to the RO's June 1970 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).

3.  Bilateral hearing loss was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001).

4.  The RO's January 1995 decision denying entitlement to 
service connection for a testicular mass is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

5.  The evidence received subsequent to the RO's January 1995 
denial is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
testicular mass, to include as secondary to herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection for bilateral hearing loss, and for a 
testicular mass.  The veteran maintains that he suffered 
bilateral hearing loss as a result of noise exposure in the 
service, and that he suffered a testicular mass as a result 
of alleged exposure to Agent Orange while in active service 
in Vietnam.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.  While the 
VCAA does not serve as a basis to reopen a claim (unless new 
and material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and statements of the case.  The RO made satisfactory efforts 
to ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
not reopening his claims, as well as the evidence necessary 
to reopen them.  All relevant and available outpatient 
treatment records and the veteran's service medical records 
were obtained and the veteran was provided a VA medical 
examination in October 2000.  The RO provided the veteran 
with copies of the rating decisions, the statement of the 
case (SOC) and the supplemental statements of the case (SSOC) 
concerning the determination of service connection for the 
claimed disabilities.  These documents noted that all of the 
veteran's records were considered, including VA treatment 
reports and the October 2000 VA examination.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  As such, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
development or notice, and the Board will proceed with 
appellate disposition.  Bernard, 4 Vet. App. At 393-94.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law remains 
applicable in this case.  Accordingly, the law states that if 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (2001).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new  and material."  Under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. §§ 
1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Moreover, 
with certain enumerated disorders such as sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

I.  Bilateral Hearing Loss

A review of the record reveals that in a June 1970 rating 
decision, the RO denied service connection for bilateral 
hearing loss, on the basis that the medical evidence did not 
show hearing loss at the time of separation from service, or 
within the presumptive period following service.  The veteran 
did not initiate a timely appeal as to the issue of service 
connection for bilateral hearing loss, and the June 1970 
decision as to that issue became final.  See 38 U.S.C.A. § 
7105(a)(c).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in June 1970.  This additional evidence 
consists of VA examination reports, private treatment records 
and numerous statements of the veteran and his wife.

As the veteran's claim for entitlement to service connection 
for hearing loss was originally denied due to a failure of 
the evidence to show a hearing loss for VA rating purposes, 
and as the examination reports submitted since the June 1970 
last final denial establish both a diagnosed disability under 
VA regulations, and provide an opinion as to the relationship 
of the veteran's current disability to service, the Board 
finds that these records are neither cumulative nor redundant 
of evidence already of record, and further, that they are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has been submitted, the claim of service connection 
for bilateral hearing loss is reopened and the veteran is 
entitled to have his claim readjudicated on the basis of all 
the evidence of record.  See 38 C.F.R. § 3.156(a); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board must now examine all the evidence of record.

A review of the evidence reveals no complaints or problems 
related to the veteran's hearing noted during service, as 
shown by his service medical records.  His separation 
physical examination conducted in February 1970 shows the 
following puretone thresholds for the left ear: -5 dB at 500 
Hz; 0 dB at 1000 Hz; 0 dB at 2000 Hz; and 10 dB at 4000 Hz.  
Measurements for the right ear were: -5 dB at 500 Hz; 0 dB at 
1000 Hz; 0 dB at 2000 Hz; and 5 dB at 4000 Hz.

The veteran's request for service connection for hearing loss 
was received by the RO in March 1970.

A VA examination report from June 1972 shows complaint of 
hearing problems.  The veteran stated that his hearing would 
"stop up" when he would go up or down hills, and that noise 
would confuse his hearing.  The examiner's findings included 
a statement in the section of the examination form designated 
for findings related to the ears, that the veteran had "no 
complaints to this system."  The examiner noted normal 
findings on external examination.  

A private examination report from the Morehead Clinic, 
submitted in October 1986, shows long-standing complaints of 
hearing loss and tinnitus.  The examiner found the tympanic 
membranes to be clear.  Air conduction was stated to be 
better than bone conduction, bilaterally.  He diagnosed 
hearing loss of undetermined severity and tinnitus.

A November 1986 incapacity determination by an agency of the 
State of Kentucky shows a finding that the veteran had a 
noticeable hearing impairment at that time.

Private examination reports from Saleem Naviwala, M.D., 
submitted in February 1987, reflect the veteran's complaints 
of ringing in the ears and hearing loss for the previous 3 or 
4 years.  Examination revealed normal external ear canals and 
normal tympanic membranes bilaterally.  Tuning fork tests 
showed evidence of high frequency sensorineural hearing loss, 
with good discrimination, but elevated thresholds.  The 
veteran's examination was otherwise unremarkable.  Results of 
an audiogram were recorded in a format that is not useable 
for VA rating purposes.

An April 1987 VA examination report shows complaints of 
hearing loss and ringing in the ears since service.  Findings 
of the examiner, included the following puretone thresholds 
for the left ear:  15 dB at 500 Hz; 10 dB at 1000 Hz; 10 dB 
at 2000 Hz; 25 dB at 3000 Hz; and 50 dB at 4000 Hz.  Puretone 
thresholds for the right ear included:  15 dB at 500 Hz; 10 
dB at 1000 Hz; 15 dB at 2000 Hz; 45 dB at 3000 Hz; and 55 dB 
at 4000 Hz.  Puretone averages were not recorded for the 
frequencies used in VA ratings.  Speech recognition scores 
were measured at 100 percent for both ears.  Other findings 
included no running or draining of the veteran's ears, no 
earaches or otodynia, no localization of the tuning fork, 
negative results from the Weber test, bilaterally, positive 
results from the Rinne test, bilaterally, good cone of light 
with no bulging or perforations, bilaterally, but evidence of 
retraction of both eardrums, the left more than the right.  
It was noted as an abnormal ear examination.  The examiner 
diagnosed defective hearing with tinnitus and abnormal ear 
examination, bilaterally.

Statements of the veteran and his wife, received in October 
and November of 1985, January, June, October, and December of 
1986, February and July of 1987, and February of 1988, attest 
to the veteran's claim that he suffered hearing loss and 
tinnitus as a result of noise exposure while fighting in 
Vietnam.  The veteran and his wife both stated that the 
veteran complained of hearing loss while in the service, but 
was never treated due to the severity of his other injuries.  
They also stated that he was unable to work due to his 
disabilities.

The report of an October 2000 VA audiological examination 
shows complaints of hearing loss in both ears of 20 to 25 
years duration.  The veteran reported no dizziness or balance 
problems.  The veteran complained of constant bilateral 
tinnitus starting around 1970.  Findings of the examiner 
included the following puretone thresholds for the left ear:  
10 dB at 500 Hz; 15 dB at 1000 Hz; 15 dB at 2000 Hz; 50 dB at 
3000 Hz; and 70 dB at 4000 Hz.  Puretone thresholds for the 
right ear included:  10 dB at 500 Hz; 10 dB at 1000 Hz; 15 dB 
at 2000 Hz; 55 dB at 3000 Hz; and 70 dB at 4000 Hz.  Puretone 
averages were 37.5 dB for both ears.  Speech recognition 
scores were measured at 100 percent for both ears.  The 
examiner found bilateral severe hearing loss above 3000 Hz.  
Tympanometry results did not indicate any middle ear 
pathology.  The examiner compared the results to results in 
1987 and found no significant changes in that time.  

A review of medical records was completed by a VA examiner in 
April 2001.  The examiner noted findings of the February 1970 
separation examination which showed normal hearing through 
4000 Hz.  The examiner stated that, based on those results, 
the veteran's hearing loss was not likely to be due to his 
time in the service.

A statement submitted by the veteran in July 2001 attests to 
his good hearing before entering the service and to his 
exposure to noise while serving in the artillery in Vietnam.  
The veteran stated that he reported to a medic on several 
occasions for ringing and blood in the ears.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above.  Although it can be 
established from the evidence that the veteran currently 
suffers from bilateral hearing loss, as shown on VA 
examination in October 2000, a hearing loss disability for VA 
purposes was not shown during active service or within the 
applicable presumptive period following service.  The service 
medical records do not show any complaints or findings 
establishing a hearing loss during service.  The veteran 
submitted a claim for entitlement to service connection for 
hearing loss in March 1970, one month after separation and 
within the presumptive period, and the Board observes that 
the veteran's hearing was not examined during his June 1972 
VA examination.  However, on the veteran's service separation 
examination, conducted one month prior to the submission of 
his claim for service connection, no hearing loss was shown; 
the veteran's hearing was noted as normal, and on the report 
of medical history, the veteran reported that he had never 
had, and did not then have ear trouble or hearing loss.  
After service, the first finding of hearing loss supported by 
audiometric evaluation did not appear until April 1987.  The 
Board notes a diagnosis of hearing loss of undetermined 
severity in October 1986; however, there is no indication 
that the veteran had hearing loss as defined by the 
applicable regulations at that time.  The Board finds that 
even if the earlier date is conceded, the established onset 
of the veteran's hearing loss is too distant in time to 
establish onset within the presumptive period following 
service, or to establish relation to an incident of service. 

For these reasons, the Board finds that a bilateral hearing 
loss was not incurred in service or within the applicable 
presumptive period, and did not result from any incident of 
service, and the claim for service connection for a bilateral 
hearing loss is denied.

II. Testicular Mass

As noted, a January 1995 rating decision denied service 
connection for a testicular mass, and that decision became 
final when the veteran did not complete his appeal within one 
year of being notified of the decision.  With these 
considerations, the Board must now review all of the evidence 
that has been submitted by the veteran or otherwise 
associated with the claims folder since the last final denial 
in January 1995.  This additional evidence consists, in 
pertinent part, of outpatient treatment records from December 
1994 to April 2000, showing ongoing follow-up treatment 
subsequent to a December 1994 right radical orchiectomy, and 
an American Cancer Society article discussing the risk 
factors for testicular cancer.

With respect to both the outpatient treatment records and the 
American Cancer Society article, the Board finds that they 
are not new and material, but are cumulative and redundant of 
evidence already of record and do not address the issues 
critical to the denial of service connection in the January 
1995 decision.

At the time of the January 1995 rating decision, the RO had 
evidence establishing the diagnosis of a testicular mass, the 
veteran's hospitalization, and his subsequent surgery.  The 
veteran's claim was denied by the RO, because there was no 
evidence relating the veteran's testicular mass to service, 
either directly or presumptively.  The outpatient treatment 
records submitted since the January 1995 rating decision show 
ongoing follow-up care subsequent to the veteran's December 
1994 surgery.  These records provide evidence of a current 
disability.  They do not provide evidence of a relationship 
between the veteran's current injury and an incident of 
service.  Evidence establishing a current disability was 
already of record at the time of the January 1995 denial.  
Therefore, the Board finds that the outpatient treatment 
reports are cumulative and redundant of evidence already of 
record.  

The article submitted by the veteran states that exposure to 
certain chemicals may contribute to the development of 
testicular cancer, but that studies have not yet identified 
any specific chemicals as being responsible.  It also states 
that prolonged occupational exposure to extremely hot or cold 
temperatures was found by one study to lead to a slightly 
higher risk of certain tumors.  This evidence, presuming its 
credibility, in no way contributes to a showing that the 
veteran's testicular mass is related to his active duty 
service, nor does it establish that the veteran's testicular 
mass is among the enumerated disabilities entitled to 
presumptive service connection.  As such, the Board finds 
that, although it is new, it is not both new and material.  
Smith, supra.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final rating decision of January 
1995, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, new 
and material evidence has not been submitted and the claim of 
service connection for a testicular mass is not reopened.  
See 38 C.F.R. § 3.156(a).



ORDER

New and material evidence has been presented to reopen a 
claim for service connection for bilateral hearing loss, and 
to that extent the appeal is allowed.

Service connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, service 
connection for a testicular mass, to include as secondary to 
herbicide exposure, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

